8-K 1 vemics-8k812008.htm UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) / OF THE SECURITIES EXCHANGE ACT OF 1934 June 24, 2010 (June 16, 2010) Date of report (Date of earliest event reported) IMEDICOR, INC. (Exact Name of Registrant as Specified in Its Charter) Nevada 95-4696799 (State or other jurisdictionof incorporation or organization) (I.R.S. Employer Identification No.) 000-52765 (Commission File Number) 523 Avalon Gardens Drive, Nanuet, New York10954 (Address of principal executive offices) (Zip Code) (845) 371-7380 (Registrant’s Telephone Number, Including Area Code) VEMICS, INC (Former name of Registrant if changed since last report)) Check the appropriate box below if the Form 8-K filing is intended to satisfy simultaneously the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.03.Unregistered Sale of Equity Securities iMedicor, Inc., a Nevada corporation also known as Vemics, Inc. (the “Company”), entered into a series ofsubscription agreements (the “Subscription Agreements”) with accredited investors (the “Investors”), for the purchase of an aggregate of 5,660,000shares of the Company’s common stock, par value $0.001 per share (the “Common Stock”), at a purchase price of $0.05 per share and for the purchase of warrants (the “Warrants”) to purchase 5,660,000shares ofCommon Stock, at an exercise price of $0.03 per share.The total aggregate investment by the Investors was $283,000. The Warrants are exercisable commencing on dates between June 16, 2010 and June 20, 2010, the execution dates of the Subscription Agreements, and expire on dates between June 16, 2015 and June 20, 2015. The Company issued and sold the Common Stock and Warrants to RVP in a private placement transaction made in reliance upon the exemption from securities registration afforded by Section4(2) of the Securities Act of 1933, as amended (the “Securities Act”) and Regulation D, Rule 506 thereunder.The Investors are“accredited investors” as defined in Rule 501 of Regulation D under the Securities Act. The foregoing descriptions of the Subscription Agreement and the Warrants do not purport to be complete and are qualified in their entirety by the full texts of the Form of Subscription Agreement and Form of Warrant filed as Exhibits 4.1 and 4.2 hereto, and each such exhibit is incorporated herein by reference. This description does not constitute an offer to sell or the solicitation of an offer to buy any securities.The Warrants sold in the private placement have not been registered under the Securities Act or any state securities law and may not be offered or sold in the United States absent registration or an applicable exemption from the registration requirements under the Securities Act or applicable state securities laws. Item9.01.Financial Statements and Exhibits ExhibitNo. Form of Subscription Agreement Form of Warrant SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. iMedicor, Inc. Date: June 25, 2010 By: /s/ Fred Zolla Fred Zolla Chief Executive Officer Index to Exhibits ExhibitNo. Form of Subscription Agreement Form of Warrant
